C. A. 9th Cir. Certiorari granted limited to Question 3 presented by the petition. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, January 13, 1997. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, February 12,1997. A reply brief, if any, may be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 3, 1997. This Court’s Rule 29.2 does not apply.